Exhibit 10.54

ARBITRON INC.

AMENDED AND RESTATED EXECUTIVE RETENTION AGREEMENT

This Amended and Restated Executive Retention Agreement (the “Agreement”) is
made and entered into by and between Sean R. Creamer (“Executive”) and Arbitron
Inc. (the “Company”), effective as of December 13, 2012 (the “Effective Date”).

RECITALS

1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined herein) of the Company.

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his employment
and to motivate Executive to maximize the value of the Company upon a Change in
Control for the benefit of its stockholders.

3. The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment prior to or
following a Change in Control. The severance benefits will provide Executive
with enhanced financial security and incentive and encouragement to remain with
the Company notwithstanding the possibility of a Change in Control.

4. Certain capitalized terms used in the Agreement are defined in Section 7
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement is effective as of the Effective Date and
will remain in effect through the second anniversary of the Effective Date,
except in the event of a Change in Control during such term, in which case this
Agreement will remain in effect through, and automatically terminate upon, the
later of (i) the second anniversary of the Effective Date or (ii) twelve
(12) months following a Change in Control, provided that any payments or
benefits required to be made or provided pursuant to this Agreement, in
connection with an Involuntary Termination occurring prior to such termination,
will be made or provided. No severance benefits will be paid under this
Agreement with respect to any termination of employment effective after the date
of the Agreement’s termination.

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.

 

1



--------------------------------------------------------------------------------

3. Base Salary and Annual Bonus. The Company shall pay Executive an annual
salary at the rate of five hundred eighty thousand Dollars ($580,000) per year
(“Base Salary”). The Base Salary shall be paid in accordance with the Company’s
regularly established payroll practice and shall be reviewed at least annually
by the Compensation Committee. Executive shall also be eligible to receive an
annual incentive bonus for each fiscal year of the Company, with the target
annual incentive bonus being 100% of Base Salary (“Target Bonus”). Executive’s
Base Salary, and Target Bonus, may be adjusted prospectively as determined by
the Board or the Compensation Committee of the Board.

4. Severance Benefits.

(a) Involuntary Termination other than in Connection with a Change in Control.
If (i) Executive terminates his employment with the Company (or any parent,
subsidiary or successor of the Company) for Good Reason (as defined herein) or
(ii) the Company (or any parent, subsidiary or successor of the Company)
terminates Executive’s employment other than due to Cause (as defined herein),
Disability (as defined herein), or death and such termination is not in
Connection with a Change in Control, Executive will receive the following
severance benefits from the Company, provided that Executive signs and does not
revoke the release of claims as required by Section 5.

(i) Severance Payment. Executive will receive severance payments equal to the
sum of (A) eighteen (18) months of Executive’s Base Salary, determined at a rate
equal to the greater of (x) Executive’s then current Base Salary as of the date
of such termination and (y) $580,000 per annum, and (B) an amount equal to the
greater of (x) Executive’s Target Bonus for the year of termination and
(y) $580,000. Such amount shall be paid in equal installments according to the
Company’s regular payroll schedule over the twelve (12) month period following
the date of termination; provided, however, that each installment due during the
first 60 days after the date of termination shall be paid with the first
installment due after such 60 days.

(ii) Bonus Payment. Executive will receive a lump sum cash payment (less
applicable withholding taxes) in an amount determined in good faith under the
factors applicable to such annual incentive bonus, with such adjustments as the
Company’s Compensation and Human Resources Committee of the Board (the
“Compensation Committee”) makes under such factors (using its negative
discretion), but such amount will be prorated for the partial year of service.
The amount will be paid to Executive at such time that the annual incentive
bonus would have been paid to Executive had he remained employed with the
Company.

(iii) Benefits. If Executive, and any spouse and/or dependents of the Executive
(“Family Members”), has coverage on the date of his termination under a group
health plan sponsored by the Company, the Company agrees to pay for health
continuation coverage premiums for Executive and his Family Members at the same
level of health coverage as in effect on the day immediately preceding the date
of termination; provided, however, that Executive elects

 

2



--------------------------------------------------------------------------------

continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA. The Company will pay such COBRA premiums to provide for continuation
benefits on behalf of Executive and his Family Members for twelve (12) months
following the date of his termination. Executive will thereafter be responsible
for the payment of COBRA premiums (including, without limitation, all
administrative expenses) for any remaining COBRA period.

(b) Involuntary Termination in Connection with a Change in Control. If
(i) Executive terminates his employment with the Company (or any parent,
subsidiary or successor of the Company) for Good Reason (as defined herein) or
(ii) the Company (or any parent, subsidiary or successor of the Company)
terminates Executive’s employment other than due to Cause, Disability or death,
and such termination is in Connection with a Change in Control, Executive will
receive the following severance benefits from the Company, provided that
Executive signs and does not revoke the release of claims as required by
Section 5:

(i) Severance Payment. Executive will receive severance payments equal to the
sum of (A) twenty-four (24) months of Executive’s Base Salary, determined at a
rate equal to the greatest of (x) Executive’s Base Salary as in effect
immediately prior to the Change in Control, (y) Executive’s then current Base
Salary as of the date of such termination, or (z) $580,000 per annum and (B) an
amount equal to the Target Bonus for the year in which his termination occurs,
prorated for the Executive’s partial year of service. Such amount shall be paid
in equal installments according to the Company’s regular payroll schedule over
the twelve (12) month period following the date of termination; provided,
however, that each installment due during the first 60 days after the date of
termination shall be paid with the first installment due after such 60 days.

(ii) Bonus Payment. Executive will receive a lump sum cash payment (less
applicable withholding taxes) in an amount equal to two hundred percent
(200%) of the greater of (A) the Target Bonus for the year in which his
termination occurs and (B) $580,000. Such payment shall be made as soon as
practicable following the date of termination, provided, however, that such
payment will be delayed to the extent required by Section 5 and/or Section 11 of
this Agreement.

(iii) Equity Awards. One hundred percent (100%) of Executive’s then outstanding
and unvested Equity Awards as of the date of Executive’s termination of
employment will become vested, all restrictions and repurchase rights will
lapse, all performance goals or other vesting criteria will be deemed achieved
at target levels and all other terms and conditions met; provided, however, that
if an Equity Award is subject to Section 409A (as defined in Section 11 below)
and accelerating the settlement of the Equity Award in connection with
Executive’s termination of employment would result in the imposition of
additional tax under Section 409A, the Equity Award shall vest as described
above as of the date of Executive’s termination but will otherwise be

 

3



--------------------------------------------------------------------------------

settled in accordance with the terms and conditions applicable to such Equity
Award (as set forth in the applicable Equity Award agreement or such other
governing document). The Equity Awards will otherwise remain subject to the
terms and conditions of the applicable Equity Award agreement.

(iv) Benefits. If Executive, and any spouse and/or dependents of the Executive
(“Family Members”), has coverage on the date of his termination under a group
health plan sponsored by the Company, the Company agrees to pay for health
continuation coverage premiums for Executive and his Family Members at the same
level of health coverage as in effect on the day immediately preceding the date
of termination; provided, however, that Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA. The
Company will pay such COBRA premiums to provide for continuation benefits on
behalf of the Executive and his Family Members for eighteen (18) months
following the date of his termination. Executive will thereafter be responsible
for the payment of COBRA premiums (including, without limitation, all
administrative expenses) for any remaining COBRA period.

(c) Any Termination. Upon any termination of his employment, Executive shall
receive any benefits that are, or later become, due under the then-applicable
terms of any applicable plan, program, agreement or arrangement of the Company
or any of its affiliates (e.g., 401(k) benefits, insurance, indemnification,
expense reimbursement, accumulated vacation pay (if any), etc.) (“Company
Arrangements”).

(d) Exclusive Remedy. The provisions of this Section 4 are intended to be and
are exclusive and in lieu of any other rights or remedies to which Executive or
the Company may otherwise be entitled, whether at law, tort or contract, in
equity. Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment without Cause or for Good
Reason other than those benefits described in this Section 4, except as may be
provided in any Equity Award agreement.

5. Conditions to Receipt of Severance.

(a) Release of Claims Agreement. The receipt of any severance or other benefits
pursuant to Section 4(a) or (b) will be subject to Executive signing a release
of claims in substantially the form attached hereto as Exhibit A, and such
release not being revoked in accordance with its terms on or before the 60th day
following the date of termination (such 60th day, the “Release Deadline”). No
severance amount or other benefit described in Section 4(a) or 4(b) will be paid
or provided until the release of claims agreement becomes effective and
irrevocable, and any such severance amount or benefit otherwise payable between
the date of Executive’s termination and the date such release becomes
irrevocable in accordance with its terms shall be paid on the effective date of
such release. Notwithstanding the foregoing, and subject to the release becoming
effective and irrevocable by the Release Deadline, any severance payments or
benefits under Section 4(a) or 4(b) of this Agreement that would be considered
Deferred Compensation Separation Benefits (as defined in Section 11(b)) shall be
paid or

 

4



--------------------------------------------------------------------------------

commence on the sixtieth (60th) day following Executive’s “separation from
service” within the meaning of Section 409A of the Code, or, if later, such time
as required by Section 11(b). If the release does not become effective, and
irrevocable in accordance with its terms, by the Release Deadline, Executive
will forfeit all rights to severance payments and benefits under Section 4(a) or
4(b) of this Agreement.

(b) Non-Competition, Non-Recruitment, and Non-Disparagement. If (x) Executive
materially breaches his obligations under this Section 5(b) and (y) in the case
of any breach of Section 5(b)(ii), to the extent such breach is curable,
Executive fails to cure such breach within fifteen (15) days following written
notice from the Company describing the breach in reasonable detail and
requesting cure, then (z) he shall no longer be entitled to receive any further
payments or benefits under Section 4(a) or 4(b) that were not already due to be
paid or provided prior to the occurrence of such breach.

(i) General. The Company and Executive recognize and agree that (a) Executive is
a senior executive of the Company, (b) Executive has received and will in the
future receive substantial amounts of the Company’s “confidential information”
(as such term is defined in the confidential information agreement entered into
by and between the Company and Executive) (the “Confidential Information”),
(c) the Company’s business is conducted on a worldwide basis, and (d) provision
for non-competition, non-recruitment and non disparagement obligations by
Executive is critical to the Company’s continued economic well-being and
protection of the Company’s Confidential Information. In light of these
considerations, this Section 5(b) sets forth the terms and conditions of
Executive’s obligations of non-competition, non recruitment, and
non-disparagement during and subsequent to the termination of this Agreement
and/or the cessation of Executive’s employment for any reason.

(ii) Non-competition.

(A) Unless the Company waives or limits the obligation in accordance with
Section 5(b)(ii)(B) or 5(b)(ii)(C), Executive agrees that while Executive is
employed with the Company and during the Severance Period (the “Noncompete
Period”), Executive will not directly or indirectly, alone or as a partner,
officer, director, shareholder or employee of any other firm or entity, engage
in any commercial activity in competition with any part of the Company’s
business as conducted as of the date of Executive’s termination of employment or
with any part of the Company’s contemplated business with respect to which
Executive has Confidential Information. For purposes of this clause (i),
“shareholder” does not include beneficial ownership of less than 5% of the
combined voting power of all issued and outstanding voting securities of a
publicly held corporation whose stock is traded on a major stock exchange. Also
for purposes of this clause (A), “the Company’s business” includes business
conducted by the Company, its subsidiaries, or any partnership or joint venture
in which the Company directly or indirectly has ownership of at least one third
of the voting equity. The Noncompete Period will be further extended by any
period of time during which Executive is in violation of Section 5(b)(ii). For
purposes of

 

5



--------------------------------------------------------------------------------

this Section 5(b), competitors of the Company currently include but are not
limited to comScore, Inc., GfK AG, The Nielsen Company B.V., Rentrak
Corporation, and WPP PLC.

(B) At its sole option the Company may, by written notice to Executive at any
time within the Noncompete Period, waive or limit the time and/or geographic
area in which Executive cannot engage in competitive activity.

(C) During the Noncompete Period, before commencing employment with, or
providing consulting services to, any firm or entity that offers competitive
products or services, Executive must give 30 days’ prior written notice to the
Company. Such written notice must be sent by certified mail, return receipt
requested (attention: Office of the Chief Legal Officer with a required copy to
the Chair of Compensation Committee), must describe the firm or entity and the
employment or consulting services to be rendered to the firm or entity, and must
state that you have disclosed to the firm or entity your post-employment
restriction under this Agreement. The Company must respond or object to such
notice within 30 days after receipt, and the absence of a response will
constitute acquiescence or waiver of the Company’s rights under this
Section 5(b).

(iii) Non-Recruitment. Executive agrees that while Executive is employed with
the Company and during the Severance Period, Executive will not initiate or
actively participate in any other employer’s recruitment or hiring of the
Company’s employees.

(iv) Non-Disparagement. Executive agrees that while Executive is employed with
the Company or after the termination or expiration of this Agreement, Executive
will not make disparaging statements, in any form, about the Company, its
officers, directors, agents, employees, products or services that Executive
knows, or has reason to believe, are false or misleading.

(v) Enforcement. If Executive fails to provide notice to the Company under
Section 5(b)(ii)(C), and/or if he materially breaches his obligations (without
cure, to the extent applicable) as described in the introductory sentence to
this Section 5(b), the Company may enforce all of its rights and remedies
provided to it under this Agreement, or in law and in equity, without the
requirement to post a bond, including without limitation ceasing any further
payments to Executive under Section 4(a) or 4(b) of this Agreement, and
Executive will be deemed to have expressly waived any rights Executive may have
to the benefits not already due to be paid or provided under Section 4(a) or
4(b).

(vi) Survival. The obligations of this Section 5(b) survive the expiration or
termination of this Agreement and Executive’s employment.

 

6



--------------------------------------------------------------------------------

(c) Confidentiality. Executive agrees to continue to comply with the terms of
any confidential information agreement to which he is a party.

(d) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

6. Limitation on Payments. The Company will make the payments under this
Agreement without regard to whether the deductibility of such payments (or any
other payments or benefits) would be limited or precluded by Section 280G of the
Code and without regard to whether such payments would subject the Executive to
the federal excise tax levied on certain “excess parachute payments” under
Section 4999 of the Code; provided, however, that if the Total After-Tax
Payments (as defined below) would be increased by the reduction or elimination
of any payment and/or other benefit (including the vesting of Executive’s Equity
Awards) under this Agreement (the “Parachute Payments”), then the amounts
payable under this Agreement will be reduced or eliminated by determining the
Parachute Payment Ratio (as defined below) for each Parachute Payment and then
reducing the Parachute Payments in order beginning with the Parachute Payment
with the highest Parachute Payment Ratio. For Parachute Payments with the same
Parachute Payment Ratio, such payments shall be reduced based on the time of
payment of such Parachute Payments, with amounts having later payment dates
being reduced first. For Parachute Payments with the same Parachute Payment
Ratio and the same time of payment, such Parachute Payments shall be reduced on
a pro rata basis (but not below zero) prior to reducing Parachute Payments with
a lower Parachute Payment Ratio. For purposes hereof, the term “Parachute
Payment Ratio” shall mean a fraction, the numerator of which is the value of the
applicable payment for purposes of Section 280G of the Code, and the denominator
of which is the intrinsic value of such Parachute Payment. The Company’s
independent, certified public accounting firm (the “Accountants”) will determine
whether and to what extent Parachute Payments under this Agreement are required
to be reduced in accordance with this Section 6. Such determination by the
Accountants shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
Section 6, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and the Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 6. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6. If there is an underpayment or overpayment under
this Agreement (as determined after the application of this Section), the amount
of such underpayment or overpayment will be immediately paid to Executive or
refunded by Executive, as the case may be, with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. For purposes of
this Agreement, “Total After-Tax Payments” means the total economic value of all
“parachute payments” (as that term is defined in Section 280G(b)(2) of the Code)
made to or for the benefit of Executive (whether made under the Agreement or
otherwise), after reduction for all applicable federal taxes (including, without
limitation, the tax described in Section 4999 of the Code, and present valued
using the discount rate applicable under Section 280G of the Code.

 

7



--------------------------------------------------------------------------------

7. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Cause. For purposes of this Agreement, “Cause” will mean:

(i) Executive’s continued failure to perform the duties and responsibilities of
his position (other than as a result of Executive’s illness or injury) after
there has been delivered to Executive a written demand for performance from the
Board which describes the basis for the Board’s belief that Executive has not
substantially performed his duties and provides Executive with a reasonable
period (as determined in the sole discretion of the Board, but not to exceed
twenty (20) days) to take corrective action;

(ii) Any material act of personal dishonesty taken by Executive in connection
with his responsibilities as an employee of the Company with the intention or
reasonable expectation that such action may result in the substantial personal
enrichment of Executive, Executive’s spouse or immediate family members;

(iii) Executive’s conviction of, or plea of nolo contendere to, a felony;

(iv) A breach of any fiduciary duty owed to the Company by Executive that has a
material detrimental effect on the Company’s reputation or business;

(v) Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action (regardless of whether or not
Executive admits or denies liability);

(vi) Executive entering any cease and desist order with respect to any action
which would bar Executive from service as an executive officer or member of a
board of directors of any publicly-traded company (regardless of whether or not
Executive admits or denies liability);

(vii) Executive (A) obstructing or impeding; (B) endeavoring to obstruct or
impede, or (C) failing to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity (an
“Investigation”). However, Executive’s failure to waive attorney-client
privilege relating to communications with Executive’s own attorney in connection
with an Investigation will not constitute “Cause”; or

(viii) Executive’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement, if (A) the disqualification or bar continues for more than thirty
(30) days, and (B) during that period the Company uses its commercially
reasonable efforts to cause the disqualification or bar to be lifted. While any
disqualification or bar continues during Executive’s employment, Executive will
serve in the

 

8



--------------------------------------------------------------------------------

capacity contemplated by this Agreement to whatever extent legally permissible
and, if Executive’s employment is not permissible, Executive will be placed on
administrative leave (which will be paid to the extent legally permissible).

(b) Change in Control. For purposes of this Agreement, “Change in Control” shall
have the meaning ascribed to it in the Company’s 2008 Equity Compensation Plan.
Notwithstanding the foregoing, where required to avoid additional tax under
Section 409A, the Change in Control must also be an event described in Treas.
Reg. Section 1.409A-3(i)(5).

(c) Disability. For purposes of this Agreement, “Disability” means total and
permanent disability as defined in Section 22(e)(3) of the Code.

(d) Equity Award. For purposes of this Agreement, “Equity Award” shall mean each
then outstanding award relating to the Company’s common stock (whether stock
options, stock appreciation rights, shares of restricted stock, restricted stock
units, performance shares, performance units or other similar awards).

(e) Good Reason. For purposes of this Agreement and any Equity Award agreement,
“Good Reason” means the occurrence of any of the following, without Executive’s
express written consent:

(i) A material reduction of Executive’s authority, duties or responsibilities;

(ii) A material reduction in Executive’s Base Salary or Target Bonus, other than
across-the-board reductions that are generally applicable to the senior
management team;

(iii) A relocation of the Participant’s principal place of employment to a
location more than 50 miles from its then current location and that increases
the distance from the Participant’s primary residence by more than 50 miles;

(iv) failure of the Company to obtain the assumption of this Agreement by any
successor to the Company; or

(v) any material breach or material violation of a material provision of this
Agreement, or of any other material agreement between Executive and the Company
(or any successor to the Company), by the Company (or any successor to the
Company).

provided, however, that before Executive may resign for Good Reason,
(A) Executive must provide the Company with written notice within ninety
(90) days after he learns of the initial event that Executive believes
constitutes “Good Reason” specifically identifying the facts and circumstances
claimed to constitute the grounds for Executive’s resignation for Good Reason
and the proposed termination date (which will not be more than forty-five
(45) days after the expiration of the cure period described in the following
clause, and (B) the Company must have an opportunity of at least thirty
(30) days following delivery of such notice to cure the Good Reason condition
and the Company must have failed to cure such Good Reason condition.

 

9



--------------------------------------------------------------------------------

The parties specifically acknowledge and agree that the definition of “Good
Reason” in this Section 7(e) shall operate with respect to all rights to
severance and/or accelerated vesting of any Equity Award paid upon a termination
upon or after a Change in Control and shall supersede and replace in its
entirety any other definitions of “Good Reason,” “Involuntary Termination,” or
other similar terms that may exist in any other employment agreement, offer
letter, severance plan or policy, Equity Award agreement or incentive plan
document.

(f) In Connection with a Change in Control. A termination of Executive’s
employment will be “in Connection with a Change in Control” if Executive’s
employment terminates at any time on or within twelve (12) months following a
Change in Control, or if Executive’s employment is terminated by the Company
without Cause in anticipation of a Change in Control.

(g) Severance Period. For purposes of this Agreement, “Severance Period” means
(i) the period of time beginning on the date of Executive’s termination of
employment and ending on the twelve (12) month anniversary of such date in the
event that Executive is entitled to receive severance benefits under
Section 4(a) of this Agreement or (ii) the period of time beginning on the date
of Executive’s termination of employment and ending on the twenty-four
(24) month anniversary of such date in the event that Executive is entitled to
receive severance benefits under Section 4(b) of this Agreement.

8. Successors.

(a) Company Successors. Any successor to the Company (whether direct or indirect
and whether by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the Company’s business and/or assets will assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” will include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section 8(a) or which becomes bound
by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. In the event of
Executive’s death or a judicial determination of his incompetence, references in
this Agreement to Executive shall be deemed, where appropriate, to be references
to his executor(s), heir(s), estate, beneficiar(ies), guardian(s) or other legal
representative(s).

9. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally

 

10



--------------------------------------------------------------------------------

delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him at the home address which he most recently communicated to the
Company in writing, with a copy delivered to his principal office at the Company
if he is then still employed with the Company and with a copy in all events
delivered to Morrison Cohen LLP, 909 3rd Avenue, 27th Floor, New York, NY 10022,
Attention Robert M. Sedgwick, Esq. Facsimile No. 212-735-8708. In the case of
the Company, mailed notices will be addressed to its corporate headquarters, and
all notices will be directed to the attention of Chief Legal Officer, 9705
Patuxent Woods Drive, Columbia, Maryland 21046, Facsimile No.: (410) 312-8613

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 9(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date. The failure by Executive to include in the notice any fact or circumstance
which contributes to a showing of Good Reason will not waive any right of
Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his rights hereunder.

10. Arbitration. The Company and Executive each agree that any and all disputes
arising out of the terms of this Agreement, Executive’s employment by the
Company, Executive’s service as an officer or director of the Company, or
Executive’s compensation and benefits, their interpretation and any of the
matters herein released, will be subject to binding arbitration. In the event of
a dispute, the parties (or their legal representatives) will promptly confer to
select a single arbitrator mutually acceptable to both parties. If the parties
cannot agree on an arbitrator, then the moving party may file a demand for
arbitration with the Judicial Arbitration and Mediation Services (“JAMS”) in
Howard County, Maryland, who will be selected and appointed consistent with the
Employment Arbitration Rules and Procedures of JAMS (the “JAMS Rules”), except
that such arbitrator must have the qualifications set forth in this paragraph.
Any arbitration will be conducted in a manner consistent with the JAMS Rules,
supplemented by the Maryland Rules of Civil Procedure. The parties further agree
that the prevailing party in any arbitration will be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration award.
The parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the parties and the subject matter of
their dispute relating to Executive’s obligations under this Agreement and the
Company’s form of confidential information agreement.

11. Code Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder (“Section 409A”) (together,

 

11



--------------------------------------------------------------------------------

the “Deferred Compensation Separation Benefits”) will be paid or otherwise
provided until Executive has had a “separation from service” within the meaning
of Section 409A. Similarly, no severance payable to Executive, if any, that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has had a “separation
from service” within the meaning of Section 409A. Each payment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. Any amount paid
under this Agreement that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the regulations issued
under Section 409A of the Code (the “Treasury Regulations”) shall not constitute
Deferred Compensation Separation Benefits for purposes of Section 11(b) below,
and consequently shall be paid to Executive promptly following termination as
required by Section 4 of this Agreement.

(b) Notwithstanding anything herein to the contrary, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to Executive’s death), any
Deferred Compensation Separation Payments that are otherwise payable within the
first six (6) months following Executive’s termination of employment will become
payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Compensation Separation Benefits, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following his separation from service but prior to the six (6) month anniversary
of his separation from service, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit.

(c) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of Section 11(b) above. For purposes of this
Section 11(c), “Section 409A Limit” will mean two (2) times the lesser of:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during Executive’s taxable year preceding the Executive’s taxable
year of Executive’s separation from service as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s separation from service occurs.

(d) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

12



--------------------------------------------------------------------------------

12. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Maryland (with the
exception of its conflict of laws provisions).

(d) Integration. This Agreement represents the entire agreement and
understanding between the parties, and supersedes (x) the Executive Retention
Agreement between Executive and the Company, dated as of August 28, 2008, as
amended by the Waiver and Amendment of Executive Retention Agreement, dated as
of March 2009 (as so amended, the “Prior Agreement”) and (y) all agreements
entered into prior to or contemporaneously with this Agreement, whether written
or oral, with respect to matters specifically addressed in this Agreement. The
Prior Agreement shall be deemed terminated as of the Effective Date. With
respect to Equity Awards granted on or after the date of this Agreement, the
acceleration of vesting provisions provided herein will apply to such Equity
Awards except to the extent otherwise explicitly provided in the applicable
Equity Award agreement. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in a writing signed by
Executive and a duly authorized representative of the Company. In entering into
this Agreement, no party has relied on or made any representation, warranty,
inducement, promise, or understanding that is not in this Agreement. To the
extent that any provisions of this Agreement conflict with those of any other
Company Arrangement, the terms in this Agreement will prevail.

(e) Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable, or void, this Agreement will continue in full force
and effect without said provision or portion of provision. The remainder of this
Agreement shall be interpreted so as best to effect the intent of the Company
and Executive.

(f) Withholding. All payments made pursuant to this Agreement will be subject to
required withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument. Delivery of signatures of facsimile (including, without
limitation, by “pdf”) shall be effective for all purposes.

(Remainder of page intentionally left blank)

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

ARBITRON INC.     SEAN R. CREAMER

/s/ Timothy T. Smith

   

/s/ Sean R. Creamer

Signature     Signature

Executive Vice President, Business Development & Strategy, Chief Legal Officer,
and Secretary

   

December 13, 2012

    Title     Date

December 13, 2012

    Date    

 

14



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE

THIS WAIVER AND RELEASE is entered into as of             , 20     (the
“Effective Date”), by Sean R. Creamer (the “Executive”) in consideration of the
severance pay (the “Severance Payment”) provided to the Executive by Arbitron
Inc. (“Employer”) pursuant to the Executive Retention Agreement by and between
the Employer and the Executive, effective January 1, 2013, as from time to time
amended in accordance with its terms (the “Executive Retention Agreement”).

1. Waiver and Release. The Executive, on his own behalf and on behalf of his
heirs, executors, administrators, attorneys and assigns, hereby unconditionally
and irrevocably releases, waives and forever discharges Employer and each of its
affiliates, parents, successors, assigns, predecessors, and the subsidiaries,
directors, owners, members, shareholders, officers, agents, attorneys and
employees of the Employer and its affiliates, parents, successors, predecessors,
and subsidiaries (collectively, all of the foregoing are referred to as the
“Released Parties”), from any and all causes of action, claims, damages,
liabilities, demands, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, whether
known or unknown, foreseen or unforeseen, disclosed or undisclosed, presently
asserted or otherwise arising through the date of his signing of the Waiver and
Release, arising out of or in any way related to his employment or separation
from employment. This release includes, but is not limited to, any claim or
entitlement to salary, bonuses, nonequity incentives, any other payments,
benefits or damages arising under any federal law (including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, Executive Order 11246, the Fair Credit
Reporting Act, any claims to have been or to be considered as a “whistleblower”
or other protected person under Federal or state law, including Section 806 of
the Corporate and Criminal Fraud Accountability Act; and the Worker Adjustment
and Retraining Notification Act, each as amended); the Maryland Fair Employment
Practices Act, the Maryland Anti-Discrimination Act, the Maryland Regulations on
Anti-Discrimination Relating to Persons with Disabilities, and the Maryland
Equal Pay Law; any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium; provided, however, that nothing in this Waiver and Release
shall release any claim for benefits under Section 4 of the Executive Retention
Agreement.

The Executive understands that by signing this Waiver and Release he is not
waiving any claims or administrative charges that cannot be waived by law. He is
waiving, however, any right to monetary recovery or individual relief should any
federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on his behalf arising out of or related to his
employment with and/or separation from employment with the Employer.

 

15



--------------------------------------------------------------------------------

The Executive understands and agrees that the claims released in this Section
include not only claims presently known to him, but also include all unknown,
undisclosed or unanticipated claims, rights, demands, actions, obligations,
liabilities and causes of action of every kind and character that would
otherwise come within the scope of the released claims as described in this
Section. The Executive understands that he may hereafter discover facts
different from what he now believes to be true, which if known, could have
materially affected this Agreement, but he nevertheless waives and releases any
claims or rights based on different or additional facts.

EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. Executive waives the benefit of any provision of the law of
Maryland, or any other jurisdiction, that is similar to Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”

2. Return of Company Property. The Executive confirms that, except as otherwise
agreed with the Company, he has returned to the Company (or will shortly return
to the Company) all keys, files, records (whether paper or electronic and all
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones and pagers),
Company identification, Company vehicles, Company confidential and proprietary
information, and any other Company-owned property in his possession or control,
and wherever located. He shall nonetheless be entitled to retain, and use
appropriately, information and documents relating to his personal obligations
and entitlements as well as his Rolodex (and electronic equivalents). He further
confirms that he has cancelled all accounts for his benefit, if any, in the
Company’s name, including, but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts.

3. Cooperation. The Executive agrees to cooperate with the Company in the
transitioning of his work, and to be available to the Company for this purpose
or any other purpose reasonably requested by the Company, at times and locations
reasonably convenient to him/her. He also agrees to cooperate with the Company,
upon reasonable request, regarding the investigation, defense or prosecution of
any claims or actions now in existence, or that may be brought in the future
against or on behalf of the Company. His cooperation in connection with such
claims or actions may include, but not be limited to, being available to meet
with the Company’s counsel to prepare for discovery or any mediation,
arbitration, trial, administrative hearing or other proceeding or to act as a
witness when reasonably requested by the Company at mutually agreeable times and
at locations mutually convenient to the Company and him, subject to payment by
the Company of the necessary out-of-pocket expenses reasonably incurred by the
Executive with respect to this Section 3.

4. Acknowledgments. The Executive is signing this Waiver and Release knowingly
and voluntarily. He acknowledges that:

(a) He is hereby advised in writing to consult an attorney before signing this
Waiver and Release;

 

16



--------------------------------------------------------------------------------

(b) He has relied solely on his own judgment and/or that of his attorney
regarding the consideration for and the terms of this Waiver and Release and is
signing this Waiver and Release knowingly and voluntarily of his own free will;

(c) He is not entitled to the Severance Payment unless he agrees to and honors
the terms of this Waiver and Release;

(d) He has been given at least twenty-one (21) calendar days to consider this
Waiver and Release;

(e) He may revoke this Waiver and Release within seven (7) calendar days after
signing it by submitting a written notice of revocation to the Company. He
further understands that this Waiver and Release is not effective or enforceable
until after the seven (7) day period of revocation has expired without
revocation, and that if he revokes this Waiver and Release within the seven
(7) day revocation period, he will not receive the Severance Payment;

(f) He has read and understands the Waiver and Release and further understands
that it includes a general release of any and all known and unknown, disclosed
and undisclosed, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Waiver and Release that he may
have against the Released Parties; and

(g) No statements made or conduct by the Released Parties has in any way coerced
or unduly influenced him/her to execute this Waiver and Release.

5. No Admission of Liability. This Waiver and Release does not constitute an
admission of liability or wrongdoing on the part of the Released Parties, the
Released Parties do not admit there has been any wrongdoing whatsoever against
the Executive, and the Released Parties expressly deny that any wrongdoing has
occurred.

6. Entire Agreement. There are no other agreements of any nature between the
Released Parties and the Executive with respect to the matters discussed in this
Waiver and Release, except as expressly stated herein, and that in signing this
Waiver and Release, he is not relying on any agreements or representations,
except those expressly contained in this Waiver and Release.

7. Severability. If any provision of this Waiver and Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Waiver and Release shall continue in full force and effect.

8. Governing Law. This Waiver and Release shall be governed by the laws of the
State of Maryland, without reference to the conflicts of law provisions of
Maryland law.

9. Headings. Section and subsection headings contained in this Waiver and
Release are inserted for the convenience of reference only. Section and
subsection headings shall not be deemed to be a part of this Waiver and Release
for any purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.

 

EXECUTIVE:

 

Sean R. Creamer

 

18